Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 recite the limitation “an image of the buffering part projected on a vertical plane perpendicularly intersecting the front surface” in lines 2-3.  This limitation fails to further define the invention because it relies upon defining the geometric illustrations of the figures (“an [image projected on a plane intersecting] the front surface”) in such a way that it is confusing and fails to clearly and distinctly set forth the real structure of and the structural relationship between the front surface of the backrest portion and the buffering part, as they relate to the “smallest distance”.  Especially, the recitations "image" and “projected on” relate more to the drawings of the structures and as such render the claim indefinite. Note that while these recitations are appropriate for the written description, they fail to properly define the invention in the claims.  In light of 

In light of the above rejections, the claims will be further treated on the merits as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pos (US 10414297).
Claim 1- Pos discloses a child safety seat comprising: 

a buffering part (11) connected with the seat shell (fig. 1, 3), the buffering part being operable to protrude sideways at an outer side (13) of the sidewall portion (fig. 6).  

Claims 6-7 - Pos discloses the child safety seat according to claim 1, wherein the buffering part (11) is movably connected (fig. 7-10) with the sidewall portion for movement between a first (fig. 1-3) and a second position (fig. 6), the buffering part being retracted toward the sidewall portion in the first position and protruding sideways at an outer side (13) of the sidewall portion in the second position; and wherein the buffering part is pivotally connected (14) with the sidewall portion (fig. 8).
Claim 8- Pos discloses the child safety seat according to claim 1, wherein the buffering part (11) is disposed adjacent to a shoulder height of a child sitting in the seat shell (the buffering part, being in the sidewall portion of the sidewall and near the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pos in view of Thurn (US 2020/0384900) and Rumack (US 10414297).
Pos discloses the child safety seat according to claim 1, wherein the buffering part (11) is disposed in a front region of the sidewall portion and extends along a portion of its depth (fig. 1-2, 12). Pos does not show or describe the front surface of the backrest portion. As such, Pos does not teach wherein the buffering part is disposed on the sidewall portion at a distance from the front surface, and wherein there is a smallest distance between the front surface and the rear side of the buffering part that is within the various ranges as claimed in claims 2-5. 
Thurn teaches a child safety seat comprising: a backrest portion with a front surface (fig. 16); a sidewall (fig. 2-5, comprised of inner and outer walls 10, 11) with a sidewall portion located in front of the front surface (fig. 14-16, 18); and a buffering part (13) disposed in the sidewall portion, wherein the buffering part is operable to protrude 
Rumack teaches that an insert (10) disposed in a child seat (30) (fig. 9) comprises multiple portions that correspond with certain occupant body regions; wherein side rolls (2) are disposed in a region similar to that of the sidewall of Pos. Moreover, the side rolls (2) provide lateral support and protection to the occupant such that the rolls are analogous to the buffering part in the sidewall portion of Pos. Rumack teaches that the side rolls (2) extend forward from the front surface of the backrest portion (fig. 9) to about 127 mm (fig. 14). Rumack’s teaching would suggest to one of ordinary skill that the buffering part of Pos could be disposed on the sidewall portion in front of the front surface at a distance of up to 127 mm, wherein a smallest distance between the front surface and the buffering part would be (according to claims 2-5 respectively) between about 1 mm and about 200 mm, or between about 5 mm and about 170 mm, or between about 10 mm and about 140 mm, or between about 15 mm and about 100 mm (wherein up to 127 mm is about 100 mm).
Based on the above teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the buffering part of Pos at a smallest distance forward from the backrest portion front surface as claimed, according to the teachings of Thurn and Rumack, since selecting the distance involves only routine skill in the art and yields the predictable result of providing a buffering part on the sidewall portion at a suitable position relative to the backrest portion for protecting a seat occupant from a side impact. 


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pos in view of Rumack (US 10414297).
Claim 9- Pos discloses the child safety seat according to claim 1, wherein the buffering part (11) is disposed on the sidewall portion (fig. 12) at a height upward from a seat plane, the seat plane generally corresponding to a support surface of the child safety seat on which a child sits.  The difference between Pos and the instant claim is Pos does not disclose the specific dimension(s) of the distance between the (buffering part on the) sidewall and the sitting surface of the seat.  However, the specific dimensions of the distances between the component parts of a child safety seat is considered a matter of design choice since it has generally been recognized that selecting suitable dimensions for the relative positions of seat component parts that support and/or protect an occupant involves only routine skill in the art.  
Rumack teaches an insert (10) disposed in a child seat (30) (fig. 9) comprises multiple portions that correspond with certain occupant body regions; wherein the shoulder roll (1) and the side rolls (2), which are disposed in areas similar to the areas including Pos’ buffering part and sidewall portion, are at a height (fig. 15) that is about 370 mm above the seat plane (of seat base 8). Rumack’s teaching would suggest to one of ordinary skill to configure the seat wherein the buffering part of Pos is disposed on the sidewall portion at a height from a seat plane that is between about 280 mm and about 370 mm, the seat plane generally corresponding to a support surface of the child safety seat on which a child sits.


Claim 10- Pos discloses the child safety seat according to claim 1, wherein the buffering part (11) is disposed on the sidewall portion (fig. 12) in a region that extends forward from the front surface of the backrest portion.  The difference between Pos and the instant claim is Pos does not disclose the specific dimension(s) of the region that extends forward from the front surface of the backrest portion.  However, the specific dimensions of the distances between the component parts of a child safety seat is considered a matter of design choice since it has generally been recognized that selecting suitable dimensions for the relative positions of seat component parts that support and/or protect an occupant involves only routine skill in the art.  
Rumack teaches an insert (10) disposed in a child seat (30) (fig. 9) comprises multiple portions that correspond with certain occupant body regions; wherein the shoulder roll (1) and the side rolls (2), which are disposed in an area similar to the area including Pos’ buffering part, extends forward from the front surface of the backrest portion (fig. 9) in a region that extends forward up to about 127 mm (fig. 14). Rumack’s teaching would suggest to one of ordinary skill that the buffering part of Pos could be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the buffering part of Pos with the relative forward positioning as claimed, according to Rumack’s teaching, since selecting the forward position involves only routine skill in the art and yields the predictable result of providing a buffering part on the sidewall portion of the seat for protection against side impact. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636